FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 18, 2022

                                       No. 04-21-00570-CR

                                      Rueben Justin TREJO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-9333
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due on May 18, 2022. We granted appellant’s first
motion for extension of time, extending the deadline for filing the brief to July 18, 2022. On July
15, 2022, appellant filed a motion requesting an additional extension of time to file the brief until
August 15, 2022, for a total extension of eighty-nine days. After consideration, we GRANT the
motion and ORDER appellant to file his brief by August 15, 2022. Counsel is advised that
further requests for extensions of time will be disfavored.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court